Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to the papers filed September 6, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) alternative polypeptide species encoded by the first DNA sequence is human IL-12, as recited in Claims 1, 5-7, 9, and 12-14; 
ii) alternative polypeptide species encoded by the second DNA sequence is human IL-7, as recited in Claims 1, 10, and 14; 
iii) alternative additional agents that is to be administered is an anti-PD-L1 antibody, as recited in Claim 17.

In a telephone conversation with Applicant’s representative, Drew Bennett at 617-951-8525 on January 12, 2021, it was clarified that the elected alternative additional agent species that is to be administered is an anti-PD-L1 antibody, as recited in Claim 17.

Amendments
           Applicant's response and amendments, filed September 6, 2022, to the prior Office Action is acknowledged. Applicant has amended Claims 1, 3, and 9, withdrawn Claims 6, 8, 13, 18, and 20, and added new claims, Claim 21.
	Claims 1-21 are pending.
	Claims 6, 8, 13, 18, and 20 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-5, 7, 9-12, 14-17, 19, and 21 are under consideration. 

Priority
This application is a continuation of application 15/834,690 filed on December 7, 2017, now U.S. Patent 10,232,053. Applicant’s claim for the benefit of a prior-filed application provisional application 62/440,646 filed on December 30, 2016, 62/440,670 filed on December 30, 2016, and 62/572,206 filed on October 13, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Terminal Disclaimer
1. 	The terminal disclaimer filed on October 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,232,053 and Application No. 16/474898 (U.S. 2020/0014798) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
2. 	Claims 1 and 9 are objected to because of the following informalities: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). The multiple ‘wherein’ clauses should each be separated by line indentation.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	The prior rejection of Claim(s) 9-11, 14-15, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendment to Claim 9 cancelling recitation of the New Matter, which the Examiner finds persuasive. 

4. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the self-cleaving 2A peptide” in possible(?) reference to the first or second polypeptide of Claim 1.  There is insufficient antecedent basis for this limitation in the claim because while Claim 1 recites the presence a self-cleaving peptide or a protease recognition site present in either the first or second polypeptide, it is unclear if “the self-cleaving 2A peptide” is referring to the generically recited self-cleaving peptide or it is to be an additional structural element. To put it another way, Claim 3 does not directly refer back to the ‘self-cleaving peptide’ of Claim 1, and thus encompasses Claim 1 embodiments of ‘protease recognition site’.
Amending Claim 3 to recite, e.g. ‘wherein the at least one of the first polypeptide or the second polypeptide independently comprises a self-cleaving peptide, and wherein the self-cleaving peptide is a self-cleaving 2A peptide’ would render the rejection moot. 
	Appropriate correction is required. 

5. 	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites the limitation “the self-cleaving 2A peptide”. Claim 3 does not directly refer back to the ‘self-cleaving peptide’ of Claim 1, and thus encompasses Claim 1 embodiments of ‘protease recognition site’, and thus recitation of “the self-cleaving 2A peptide” is a broadening claim.
Amending Claim 3 to recite, e.g. ‘wherein the at least one of the first polypeptide or the second polypeptide independently comprises a self-cleaving peptide, and wherein the self-cleaving peptide is a self-cleaving 2A peptide’ would render the rejection moot. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 1-2, 4, 7, 16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311; of record) in view of Putzer et al (PNAS 94: 10889-10894, 1997; of record in IDS) and Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS).
Determining the scope and contents of the prior art.
	With respect to Claim 1, Reid et al is considered relevant prior art for having disclosed an adenoviral vector comprising a modified E1a regulatory sequence, wherein at least one Pea3 binding site is deleted (Abstract, [0007]). Reid et al disclosed a first transgene of interest is inserted between the start site of E1b-19K and the start site of E1b-55K [0011], whereby the transgene may encode a cytokine, e.g. IL-12 [0183].
	While Reid et al do not disclose ipsis verbis that the first transgene is operably linked to an endogenous promoter, Reid et al illustrate (Figure 24) where the deletions of E1b 19K to E1b 55K are located, which is downstream of the E1b promoter. Reid et al do not disclose removal of the E1b promoter, nor introducing a heterologous promoter to the transgene introduced into this region, and thus the ordinary artisan would recognize that the first transgene is operably linked to an endogenous E1b promoter. 

Reid et al do not disclose the transgene insertion site of the adenoviral vector comprising the first transgene to further comprise a second transgene. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Putzer et al is considered relevant prior art for having taught expressing a first immunodulatory therapeutic transgene inserted into the E1 region, to wit, IL-12, and a second immunodulatory therapeutic transgene inserted into the E3 region (Figure 1). 
Mulvey et al is considered relevant prior art for having disclosed an oncolytic adenovirus, wherein said oncolytic adenovirus encodes a first therapeutic transgene DNA sequence is operably linked to a first endogenous promoter [0146], and wherein the second therapeutic transgene DNA sequence is operably linked to a second endogenous promoter [0147]. Mulvey et al disclosed adenoviral vectors comprising a first transgene insertion site operably linked to a first endogenous promoter ([00146], insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter ([00147], second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter). 
Mulvey et al disclosed the therapeutic transgenes may encode, e.g. IL-12 or IL-7 ([0037], [0045], a gene encoding a mammalian IL-12 gene).
Mulvey et al disclosed the first and second transgenes may encode a fusion protein, such that the fused protein is cleaved following expression by a protease [0097]. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, immunology, and cancer treatment methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had long-recognized and successfully reduced to practice the scientific and technical concepts of expressing the artisan’s plurality of transgenes of interest in an adenoviral expression vector, said transgenes being present in both the E1 and E3 deleted/modified regions. 
Prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art recognized the scientific design concept of operably linking the therapeutic transgene DNA sequences to the adenoviral endogenous promoters. Those of ordinary skill in the art immediately recognize that there is a finite number of identified predictable potential solutions for the promoters to be operably linked to the first and second transgene DNA sequences, to wit, endogenous promoter or heterologous promoter, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Thus, it would have been obvious to one of ordinary skill in the art to operably link the first DNA sequence to a first endogenous promoter and the second DNA sequence to a second endogenous promoter because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adenoviral vector of Reid et al to further comprise a second transgene inserted into a second site and being operably linked to a second endogenous promoter with a reasonable expectation of success because those of ordinary skill in the art recognized the scientific and technical concepts of:
using adenoviral vectors lacking one or more Pea3 sites in the E1a enhancer region and comprising a transgene insertion between the E1b-19K start site and the E1b-55K start site (Reid et al); 
deletions of one or more Pea3 sites reduces E1a expression in normal cells while having minimal impact in tumor cells, thereby improving the tumor-selective expression of the E1b transcription unit, including inserted exogenous genes, wherein said exogenous gene may be one or more cytokine genes (Reid et al, [0082-83, 97, 154]); 
expressing cytokine transgenes comprising a first DNA sequence and a second DNA sequence (Putzer et al; Mulvey et al); 
using anti-tumor adenoviral vectors to co-express two or more cytokines (Putzer et al; Mulvey et al); and 
v)  operably linking the first transgene insertion site to a first endogenous promoter (e.g. insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter (e.g. second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter) (Mulvey et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 16, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the oncolytic virus is administered to the subject intravenously or into the tumor [0090], and thus is necessarily formulated for systemic and/or intratumoral administration. 
With respect to Claim 2, Putzer et al taught wherein the first transgene comprises an IRES element (Figure 1).
Mulvey et al disclosed the oncolytic virus may encode two, three, or more heterologous genes [00101], whereby the heterologous polypeptides may be operably linked via an IRES element or protease recognition site [0097]. Thus, the ordinary artisan would immediately understand that the use of a protease recognition site in combination with an IRES element.
With respect to Claim 4, Reid et al disclosed wherein a sequence between two Pea3 sites of the adenoviral E1a regulatory sequence is deleted (e.g. [0120, 125, 129]; Figure 10c; TAV-255, deletion of Pea3 sites II and III).
With respect to Claim 7, Mulvey et al disclosed wherein the first DNA sequence or the second DNA sequence encodes human IL-7 [0037].
With respect to Claim 21, Reid et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0196].
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0090].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that none of the cited prior art teach/disclose the presence of, at least, a protease recognition site with the first or second polypeptide. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Mulvey et al disclosed the first and second transgenes may encode a fusion protein, such that the fused protein is cleaved following expression by a protease [0097]. Thus, the ordinary artisan would immediately understand that the presence of, at least, a protease recognition site is with the first or second polypeptide.

Applicant argues surprising and unexpectedly synergistic antitumor activity when a first transgene is located between the start site of adenoviral Elb-19K and the start site of adenoviral Elb-55K, being operably linked to an endogenous promoter and a second transgene is located in an E3 region, being operably linked to an endogenous E3 promoter. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Applicant’s secondary consideration(s) is/are not commensurate in scope to independent Claim 1, which does not recite the second transgene insertion site to be in the E3 region, nor that the endogenous promoter for said second transgene is an endogenous E3 promoter. 
As a second matter, Mulvey et al disclosed adenoviral vectors comprising a first transgene insertion site operably linked to a first endogenous promoter ([00146], insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter ([00147], second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter). Thus, the scientific and technical concept of operably linking an E1 insertion transgene to an endogenous E1 promoter and an E3 insertion transgene to an endogenous E3 promoter was previously known to the those of ordinary skill in the art. Putzer et al evidences that those of ordinary skill in the art have long-recognized that expressing a first immunodulatory therapeutic transgene inserted into the E1 region and a second immunodulatory therapeutic transgene inserted into the E3 region (Figure 1) “act synergistically to facilitate tumor regression” (Title). Thus, it is unclear how the instantly asserted synergistic antitumor activity by expressing two immunodulatory therapeutic transgenes from the same adenoviral vector is considered a surprising and/or unexpected result when such was recognized almost 20 years before the effective filing date of the instant application. 

Applicant argues that Reid et al does not teach a recombinant adenoviral vector having both "a first transgene insertion site located between the start site of adenoviral Elb-19K and the start site of adenoviral Elb-55K" and "a second DNA sequence present in a second transgene insertion site and is operably linked to a second endogenous promoter. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Putzer et al and Mulvey et al teach/disclose adenoviral vectors comprising a first transgene at a first site and a second transgene at a second site. Mulvey et al disclosed operably linking the first transgene insertion site to a first endogenous promoter (e.g. insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter (e.g. second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter).

Applicant argues that Mulvey et al does not teach a recombinant adenoviral vector having both "a first transgene insertion site located between the start site of adenoviral Elb-19K and the start site of adenoviral Elb-55K" and "a second DNA sequence present in a second transgene insertion site and is operably linked to a second endogenous promoter. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Reid et al disclosed transgene insertion into E1b-19K, said adenovirus comprising at least one Pea3 binding site modification. Putzer et al and Mulvey et al teach/disclose adenoviral vectors comprising a first transgene at a first site and a second transgene at a second site. Mulvey et al disclosed operably linking the first transgene insertion site to a first endogenous promoter (e.g. insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter (e.g. second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter).

7. 	Claims 5, 16-17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311; of record) in view of Putzer et al (PNAS 94: 10889-10894, 1997; of record in IDS) and Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS), as applied to Claims 1-2, 4, 7, 16, and 21 above, and in further view of Lieschke et al (Nature Biotechnol. 15: 35-40, 1997; of record in IDS) and Becher et al (U.S. 2015/0017121; filed April 8, 2014, published January 15, 2015; of record).
Determining the scope and contents of the prior art.
Mulvey et al disclosed two heterologous polypeptides may be joined into a fusion protein comprising a protease cleavage site [0097]. Mulvey et al do not disclose the protease cleavage site to be a self-cleaving 2A peptide. 
Neither Reid et al, Putzer et al, nor Mulvey et al teach/disclose wherein the first DNA sequence or the second DNA sequence encodes a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 5, Lieschke et al is considered relevant prior art for having taught the expression of human IL-12 from a viral vector in a method of treating tumors in a subject, wherein the human IL-12 DNA sequence encodes a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide (Figure 1). 
Similarly, Becher et al disclosed methods of treating tumors in a subject, the method comprising the step of expressing human IL-12 from, e.g. an adenoviral vector (Abstract, [0057]), whereby the human IL-12 is a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide [0017, 59].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide because those of ordinary skill in the art have long-recognized and successfully reduced to practice using expression vectors, including viral expression vectors, including adenoviral expression vectors, to express a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide in methods of treating cancer in a subject.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 16, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the oncolytic virus is administered to the subject intravenously or into the tumor [0090], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Becher et al disclosed the therapeutic agents are administered intratumorally or systemically [0040].
With respect to Claim 2, Putzer et al taught wherein the first transgene comprises an IRES element (Figure 1).
Mulvey et al disclosed the oncolytic virus may encode two, three, or more heterologous genes [00101], whereby the heterologous polypeptides may be operably linked via an IRES element or protease recognition site [0097]. Thus, the ordinary artisan would immediately understand that the use of a protease recognition site in combination with an IRES element.
With respect to Claim 4, Reid et al disclosed wherein a sequence between two Pea3 sites of the adenoviral E1a regulatory sequence is deleted (e.g. [0120, 125, 129]; Figure 10c; TAV-255, deletion of Pea3 sites II and III).
With respect to Claim 7, Mulvey et al disclosed wherein the first DNA sequence or the second DNA sequence encodes human IL-7 [0037].
With respect to Claim 21, Reid et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0196].
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0090].
Becher et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0040].
With respect to Claim 17, Becher et al disclosed wherein the method of treating a tumor in a human subject comprising the administration of a therapeutic recombinant adenoviral vector further comprises the administration of an anti-PD-L1 antibody [0011, 30, 47, 49].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Lieschke et al and Becher et al do not cure the defect of Reid et al and Mulvey et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Reid et al and Mulvey et al are discussed above and incorporated herein. Applicant does not contest the teachings of Lieschke et al and Becher et al as applied to the obviousness to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide because those of ordinary skill in the art have long-recognized and successfully reduced to practice using expression vectors, including viral expression vectors, including adenoviral expression vectors, to express a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide in methods of treating cancer in a subject.

8. 	Claims 3, 16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311; of record) in view of Putzer et al (PNAS 94: 10889-10894, 1997; of record in IDS) and Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS), Becher et al (U.S. 2015/0017121; filed April 8, 2014, published January 15, 2015; of record), and Lieschke et al (Nature Biotechnol. 15: 35-40, 1997; of record in IDS), as applied to Claims 1-2, 4-5, 7, 16-17, and 21 above, and in further view of Hemminki et al (WO 14/170389; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claim 3, Mulvey et al disclosed two heterologous polypeptides may be joined into a fusion protein comprising a protease cleavage site [0097]. 
Mulvey et al do not disclose the cleavage site to be a self-cleaving 2A site.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 3, Hemminki et al is considered relevant prior art for having disclosed wherein the adenoviral vector may comprise two, three, or more transgenes (pg 21, lines 31-33), and whereby the cytokine transgene(s) may be inserted into the deleted E3 region (pg 19, lines 29-33), being operably linked to an endogenous promoter, thereby restricting transgene expression to tumor cells that allow replication of the virus and subsequent activation of the E3 promoter (pg 19, lines 4-6). Hemminki et al disclosed adenoviral vectors comprising one, two, three, or more therapeutic transgenes, wherein the transgenes encode IL-2, IL-12, or CD40L (pg 21, line 31-pg 22, line 15).
Hemminki et al disclosed two cytokine inserts may be translated into a single fusion protein, further comprising an in-frame self-cleaving 2A peptide between the cytokines such that the single polyprotein is co-translationally cleaved to yield both cytokines (pg 12, lines 21-30; Figures 34-35). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first protein cleavage site with a second protein cleavage site, to wit, a self-cleaving 2A site, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute substitute a first protein cleavage site with a second protein cleavage site, to wit, a self-cleaving 2A site because Hemminki et al disclosed two cytokine inserts may be translated into a single fusion protein, further comprising an in-frame self-cleaving 2A peptide between the cytokines such that the single polyprotein is co-translationally cleaved to yield both cytokines (pg 12, lines 21-30; Figures 34-35). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Putzer et al taught wherein the first transgene comprises an IRES element (Figure 1).
Mulvey et al disclosed the oncolytic virus may encode two, three, or more heterologous genes [00101], whereby the heterologous polypeptides may be operably linked via an IRES element or protease recognition site [0097]. Thus, the ordinary artisan would immediately understand that the use of a protease recognition site in combination with an IRES element.
Hemminki et al disclosed the oncolytic virus may encode two, three, or more heterologous genes (pg 21, lines 31-33), whereby the heterologous polypeptides may be operably linked via an IRES element or protease recognition site (pg 12, lines 23-30). Thus, the ordinary artisan would immediately understand that the use of a protease recognition site in combination with an IRES element.
With respect to Claim 16, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the oncolytic virus is administered to the subject intravenously or into the tumor [0090], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Becher et al disclosed the therapeutic agents are administered intratumorally or systemically [0040].
Hemminki et al disclosed the oncolytic adenoviral vectors are used to treat cancer in a subject, and is administered to a subject intratumorally or intravenously (pg 28, lines 12-13), and thus is necessarily formulated for systemic and/or intratumoral administration.
With respect to Claim 21, Reid et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0196].
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0090].
Becher et al disclosed wherein the pharmaceutical composition is formulated for systemic administration, e.g. intravenous administration [0040].
Hemminki et al disclosed the oncolytic adenoviral vectors are used to treat cancer in a subject, and is administered to a subject intratumorally or intravenously (pg 28, lines 12-13), and thus is necessarily formulated for systemic and/or intratumoral administration.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

9. 	Claims 9-11, 14-15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311; of record) in view of Li et al (U.S. Patent 7,364,727; of record), Hemminki et al (WO 14/170389; of record in IDS), Putzer et al (PNAS 94: 10889-10894, 1997; of record in IDS), and Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS).
Determining the scope and contents of the prior art.
	With respect to Claim 9, Reid et al is considered relevant prior art for having disclosed an adenoviral vector comprising a modified E1a regulatory sequence, wherein at least one Pea3 binding site is deleted (Abstract, [0007]). Reid et al disclosed a first transgene of interest is inserted between the start site of E1b-19K and the start site of E1b-55K [0011], whereby the transgene may encode a cytokine, e.g. IL-12 or IL-2 [0183].
	While Reid et al do not disclose ipsis verbis that the first transgene is operably linked to an endogenous promoter, Reid et al illustrate (Figure 24) where the deletions of E1b 19K to E1b 55K are located, which is downstream of the E1b promoter. Reid et al do not disclose removal of the E1b promoter, nor introducing a heterologous promoter to the transgene introduced into this region, and thus the ordinary artisan would recognize that the first transgene is operably linked to an endogenous E1b promoter. 

Reid et al do not disclose the adenoviral vector further comprises a second transgene. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 9, Li et al is considered relevant prior art for having disclosed adenoviral vectors comprising a modified E1a regulatory sequence, wherein at least one Pea3 binding site is deleted (col. 14, lines 25-26; loss of E1a enhancer necessarily removes at least three Pea3 sites (see Reid et al, Figure 8a)), wherein said adenoviral vector comprises a first transgene and a second transgene (col. 13, line 20).
Li et al disclosed the therapeutic transgenes may encode IL-2, IL-10, or IL-12 (col. 16, lines 15-18).
Li et al disclosed the adenoviral vector may comprise a transgene in the modified or deleted E3 region without deleting the endogenous promoter (col. 18, lines 25-27).

	Neither Reid et al nor Li et al disclose wherein the therapeutic transgene is in the E1-deleted region and the second therapeutic transgene is in the E3-deleted region. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 9-10, Hemminki et al is considered relevant prior art for having disclosed wherein the adenoviral vector may comprise two, three, or more transgenes (pg 21, lines 31-33), and whereby the cytokine transgene(s) may be inserted into the deleted E3 region (pg 19, lines 29-33), being operably linked to an endogenous promoter, thereby restricting transgene expression to tumor cells that allow replication of the virus and subsequent activation of the E3 promoter (pg 19, lines 4-6). Hemminki et al disclosed adenoviral vectors comprising one, two, three, or more therapeutic transgenes, wherein the transgenes encode IL-2, IL-12, or CD40L (pg 21, line 31-pg 22, line 15).
Putzer et al is considered relevant prior art for having taught expressing a first immunodulatory therapeutic transgene inserted into the E1 region, to wit, IL-12, and a second immunodulatory therapeutic transgene inserted into the E3 region (Figure 1). 
Mulvey et al is considered relevant prior art for having disclosed an oncolytic adenovirus, wherein said oncolytic adenovirus encodes a first therapeutic transgene DNA sequence is operably linked to a first endogenous promoter [0146], and wherein the second therapeutic transgene DNA sequence is operably linked to a second endogenous promoter [0147]. Mulvey et al disclosed adenoviral vectors comprising a first transgene insertion site operably linked to a first endogenous promoter ([00146], insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter ([00147], second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter). 
Mulvey et al disclosed the therapeutic transgenes may encode, e.g. IL-12 or IL-7 ([0037], [0045], a gene encoding a mammalian IL-12 gene).
Mulvey et al disclosed the first and second transgenes may encode a fusion protein, such that the fused protein is cleaved following expression by a protease [0097]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had long-recognized and successfully reduced to practice the scientific and technical concepts of expressing the artisan’s plurality of transgenes of interest in an adenoviral expression vector, said transgenes being present in both the E1 and E3 deleted/modified regions. 
Prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art recognized the scientific design concept of operably linking the therapeutic transgene DNA sequences to the adenoviral endogenous promoters. Those of ordinary skill in the art immediately recognize that there is a finite number of identified predictable potential solutions for the promoters to be operably linked to the first and second transgene DNA sequences, to wit, endogenous promoter or heterologous promoter, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. Thus, it would have been obvious to one of ordinary skill in the art to operably link the first DNA sequence to a first endogenous promoter and the second DNA sequence to a second endogenous promoter because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.”
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adenoviral vector of Reid et al to further comprise a second transgene inserted into a second site and being operably linked to a second endogenous promoter with a reasonable expectation of success because those of ordinary skill in the art recognized the scientific and technical concepts of:
i) using adenoviral vectors lacking one or more Pea3 sites in the E1a enhancer region and comprising a transgene insertion between the E1b-19K start site and the E1b-55K start site (Reid et al, Li et al); 
ii) deletions of one or more Pea3 sites reduces E1a expression in normal cells while having minimal impact in tumor cells, thereby improving the tumor-selective expression of the E1b transcription unit, including inserted exogenous genes, wherein said exogenous gene may be one or more cytokine genes (Reid et al, [0082-83, 97, 154]); 
iii) expressing a cytokine transgene comprising a first DNA sequence and a second DNA sequence (Li et al; Hemminki et al; Putzer et al; Mulvey et al);
iv) using anti-tumor adenoviral vectors to co-express two or more cytokines, or a cytokine and a co-stimulatory molecule (Li et al; Hemminki et al; Putzer et al; Mulvey et al); and 
v) expressing the artisan’s plurality of transgenes of interest in an adenoviral expression vector, said transgenes being present in both the E1- and E3-deleted/modified regions (Putzer et al); and 
vi)  operably linking the first transgene insertion site to a first endogenous promoter (e.g. insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter (e.g. second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter) (Mulvey et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 19, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered to a subject intratumorally or intravenously (col. 20, lines 44-47), and thus is necessarily formulated for systemic and/or intratumoral administration. 
Hemminki et al disclosed the oncolytic adenoviral vectors are used to treat cancer in a subject, and is administered to a subject intratumorally or intravenously (pg 28, lines 12-13), and thus is necessarily formulated for systemic and/or intratumoral administration.
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the oncolytic virus is administered to the subject intravenously or into the tumor [0090], and thus is necessarily formulated for systemic and/or intratumoral administration. 
With respect to Claim 10, Hemminki et al disclosed wherein the adenoviral vector may comprise two, three, or more transgenes (pg 21, lines 31-33), and whereby the cytokine transgene(s) may be inserted into the deleted E3 region (pg 19, lines 29-33). 
Putzer et al taught wherein the adenoviral vector further comprises a second transgene cassette located in the E1 region, said transgene cassette encoding IL-12 (Figure 1). 
With respect to Claim 15, Hemminki et al disclose the adenoviral vector comprises a truncation in the E3 gp19K and/or 7.1K (syn. gp19k/6.7k; pg 5, lines 10-11), or 10.5K coding region(s) (syn. 10.2K; pg 19, lines 16-17).
Putzer et al taught wherein the adenoviral vector comprises a deletion of E3 region (Figure 1).
With respect to Claim 11, Reid et al disclosed wherein a sequence between two Pea3 sites of the adenoviral vector is deleted [0120, 125, 129]; Figure 10c; TAV-255, deletion of Pea3 sites II and III.
With respect to Claim 14, Mulvey et al disclosed wherein the first DNA sequence or the second DNA sequence encodes human IL-7 [0037].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Reid et al does not teach a recombinant adenoviral vector having both "a first transgene insertion site located between the start site of adenoviral Elb-19K and the start site of adenoviral Elb-55K" and "a second DNA sequence present in a second transgene insertion site and is operably linked to a second endogenous promoter in the E3 region
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Putzer et al and Mulvey et al teach/disclose adenoviral vectors comprising a first transgene at a first site and a second transgene at a second site. Mulvey et al disclosed operably linking the first transgene insertion site to a first endogenous promoter (e.g. insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter (e.g. second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter).

Applicant argues that Li et al does not teach a recombinant adenoviral vector having a first transgene operably linked to a first endogenous promoter and a second transgene insertion site and is operably linked to a second endogenous promoter. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mulvey et al teach/disclose adenoviral vectors comprising a first transgene at a first site and a second transgene at a second site. Mulvey et al disclosed operably linking the first transgene insertion site to a first endogenous promoter (e.g. insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter (e.g. second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter).

Applicant argues that Hemminki et al does not teach a recombinant adenoviral vector having a first transgene operably linked to a first endogenous promoter and a second transgene insertion site and is operably linked to a second endogenous promoter. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mulvey et al teach/disclose adenoviral vectors comprising a first transgene at a first site and a second transgene at a second site. Mulvey et al disclosed operably linking the first transgene insertion site to a first endogenous promoter (e.g. insertion into E1a locus, being operably linked to the E1a promoter), said adenovirus vector further comprising a second transgene insertion site operably linked to a second endogenous promoter (e.g. second transgene insertion site in the E3 region, operably linked to the endogenous E3 promoter).

Applicant argues that Mulvey et al does not teach wherein the first and second transgene is selected from the recited Markush Group. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Reid et al disclosed whereby the transgene may encode a cytokine, e.g. IL-12 or IL-2 [0183].  Li et al disclosed the therapeutic transgenes may encode IL-2, IL-10, or IL-12 (col. 16, lines 15-18). Hemminki et al disclosed adenoviral vectors comprising one, two, three, or more therapeutic transgenes, wherein the transgenes encode IL-2, IL-12, or CD40L (pg 21, line 31-pg 22, line 15). Putzer et al is considered relevant prior art for having taught expressing a first immunodulatory therapeutic transgene inserted into the E1 region, to wit, IL-12. Mulvey et al disclosed the therapeutic transgenes may encode, e.g. IL-12 or IL-7 ([0037], [0045], a gene encoding a mammalian IL-12 gene).

10. 	Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reid et al (U.S. 2011/0318311) in view of Li et al (U.S. Patent 7,364,727), Hemminki et al (WO 14/170389; of record in IDS), Putzer et al (PNAS 94: 10889-10894, 1997; of record in IDS), and Mulvey et al (WO 15/1534417; filed March 30, 2015, published October 8, 2015; of record in IDS), as applied to Claims 9-11, 14-15, and 19 above, and in further view of Lieschke et al (Nature Biotechnol. 15: 35-40, 1997; of record in IDS) and Becher et al (U.S. 2015/0017121; filed April 8, 2014, published January 15, 2015).
Determining the scope and contents of the prior art.
Neither Reid et al, Li et al, Hemminki et al, Putzer et al, nor Mulvey et al teach/disclose wherein the first DNA sequence or the second DNA sequence encodes a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 12, Lieschke et al is considered relevant prior art for having taught the expression of human IL-12 from a viral vector in a method of treating tumors in a subject, wherein the human IL-12 DNA sequence encodes a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide (Figure 1). 
Similarly, Becher et al disclosed methods of treating tumors in a subject, the method comprising the step of expressing human IL-12 from, e.g. an adenoviral vector (Abstract, [0057]), whereby the human IL-12 is a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide [0017, 59].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide because those of ordinary skill in the art have long-recognized and successfully reduced to practice using expression vectors, including viral expression vectors, including adenoviral expression vectors, to express a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide in methods of treating cancer in a subject.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 19, Reid et al disclosed wherein the adenovirus is used to treat cancer in a subject [0195], as it has oncolytic activity [0029], and is administered to a subject intravenously or intratumorally [0016], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Li et al disclosed the adenoviral vectors are used to treat cancer in a subject, and is administered to a subject intratumorally or intravenously (col. 20, lines 44-47), and thus is necessarily formulated for systemic and/or intratumoral administration. 
Hemminki et al disclosed the oncolytic adenoviral vectors are used to treat cancer in a subject, and is administered to a subject intratumorally or intravenously (pg 28, lines 12-13), and thus is necessarily formulated for systemic and/or intratumoral administration.
Putzer et al taught wherein the adenovirus is used to treat cancer in a subject, and is administered to a subject intratumorally (pg 10891, col. 2; Table 1), and thus is necessarily formulated for systemic and/or intratumoral administration (pg 10890, col. 1, Materials and Methods, PBS as adenoviral carrier).
Mulvey et al disclosed wherein the oncolytic virus is administered to the subject intravenously or into the tumor [0090], and thus is necessarily formulated for systemic and/or intratumoral administration. 
Becher et al disclosed the therapeutic agents are administered intratumorally or systemically [0040].
With respect to Claim 10, Hemminki et al disclosed wherein the adenoviral vector may comprise two, three, or more transgenes (pg 21, lines 31-33), and whereby the cytokine transgene(s) may be inserted into the deleted E3 region (pg 19, lines 29-33). 
Putzer et al taught wherein the adenoviral vector further comprises a second transgene cassette located in the E1 region, said transgene cassette encoding IL-12 (Figure 1). 
With respect to Claim 11, Reid et al disclosed wherein a sequence between two Pea3 sites of the adenoviral vector is deleted e.g. [0120, 125, 129]; Figure 10c; TAV-255, deletion of Pea3 sites II and III.
With respect to Claim 14, Mulvey et al disclosed wherein the first DNA sequence or the second DNA sequence encodes human IL-7 [0037].
With respect to Claim 15, Hemminki et al disclose the adenoviral vector comprises a truncation in the E3 gp19K and/or 7.1K (syn. gp19k/6.7k; pg 5, lines 10-11), or 10.5K coding region(s) (syn. 10.2K; pg 19, lines 16-17).
Putzer et al taught wherein the adenoviral vector comprises a deletion of E3 region (Figure 1).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Lieschke et al and Becher et al do not cure the defect of Reid et al, Lie et al, Himminki et al, and Mulvey et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Reid et al, Lie et al, Himminki et al, and Mulvey et al are discussed above and incorporated herein. Applicant does not contest the teachings of Lieschke et al and Becher et al as applied to the obviousness to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first IL-12 transgene with a second IL-12 transgene, to wit, encoding a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide because those of ordinary skill in the art have long-recognized and successfully reduced to practice using expression vectors, including viral expression vectors, including adenoviral expression vectors, to express a chimeric human IL-12 comprising a p40 polypeptide, a p35 polypeptide, and a linker polypeptide in methods of treating cancer in a subject.

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Szymczak et al (Correction of multi-gene deficiency in vivo using a
single ‘self-cleaving’ 2A peptide–based retroviral vector, Nature Biotechnology 22(5): 589-594, 2004) is considered relevant prior art for having taught multicistronic expression vectors comprising the use of a self-cleaving 2A peptide operably linked to at least a first polypeptide and a second polypeptide, and at least one IRES element operably linked to at least a DNA sequence encoding a second polypeptide and a DNA sequence encoding a third polypeptide (Figure 1). 
Tan et al (Coexpression of double or triple copies of the rabies virus glycoprotein gene using a ‘self-cleaving’ 2A peptide-based replication-defective human adenovirus serotype 5 vector, Biologicals 38: 586-593, 2010) is considered relevant prior art for having taught multicistronic expression vectors comprising the use of a self-cleaving 2A peptide operably linked to at least a first polypeptide and a second polypeptide, and at least one IRES element operably linked to at least a DNA sequence encoding a second polypeptide and a DNA sequence encoding a third polypeptide (Figure 1). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized and successfully reduced to practice the design concept of expressing a plurality of the artisan’s polypeptides of interest from a multicistronic expression vector, including adenoviral expression vectors, comprising the combined use of self-cleaving 2A peptides and at least one IRES element. 

	Hawkins et al (Gene Therapy 8:1132-1141, 2001) is considered relevant prior art for having oncolytic adenoviral vector comprising at first transgene insertion site in the E3 region, whereby the transgene is operably linked to an endogenous E3 promoter. Hawkins et al taught that such a design “takes advantage of the endogenous gene expression control sequences (promoter, splicing, polyadenylation signals) to efficiently and predictably deliver transgenes from the non-essential E3 transcription unit while still maintaining the expression of remaining E3 genes in the multi-gene transcription unit (Abstract). 
Hu et al (Cancer Gene Therapy 15: 173-182, 2008; of record in IDS) is considered relevant prior art for having taught oncolytic adenoviral vector comprising a first transgene insertion site between the start site of E1b-19K and the start site of E1b-55K, whereby the transgene is operably linked to an endogenous E1b promoter, said transgene further comprising an IRES element (Figure 1b). 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary previously recognized and successfully reduced to practice the ability to predictably express their transgene of interest from adenoviral expression vectors, whereby the artisan’s transgene of interest may be operably linked to the endogenous E1 or E3 promoter.

Conclusion
12. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/            Primary Examiner, Art Unit 1631